Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                 PageID.797      Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case Number 17-20605
v.                                                          Honorable David M. Lawson

QUENTIN RASHAAN EVANS,

                  Defendant.
_____________________________________/

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Quentin Evans has filed a motion asking the Court to resentence him to time

served under the authority of the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i),

as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194,

5239, or alternatively, to recommend to the Bureau of Prisons (BOP) that he be transferred to home

confinement under the Coronavirus Aid, Relief, and Economic Security (CARES) Act, 18 U.S.C.

12003(b)(2). The government does not dispute Evans’s argument that his physical health, coupled

with his conditions of confinement at FCI Hazelton where an inmate has tested positive for

COVID-19, amount to extraordinary and compelling reasons for a sentence reduction under

section 3582(c)(1)(A)(i). However, it contends that Evans remains a danger if he were to be

released and other factors counsel against the relief he requests. Evans has not shown that the

factors in 18 U.S.C. § 3553(a) that the Court must consider favor immediate release. The Court

does not oppose early placement by the BOP to home confinement. The motion otherwise will

be denied.

                                                I.

       After buying heroin from Evans in 2015, M.H. died from an overdose. DEA agents

investigating M.H.’s death identified Evans as M.H.’s dealer, obtained a search warrant for his
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                  PageID.798      Page 2 of 9



house, and seized 468 grams of heroin and three loaded guns. Evans eventually pleaded guilty to

drug trafficking and weapons charges, and on June 5, 2018, the Court sentenced him to prison

terms totaling 144 months. Evans is currently held at FCI Ashland in Kentucky. His projected

release date is October 17, 2028. He served about 24 months of his sentence.

       Evans is a 45-year-old African-American man who suffers from diabetes, high cholesterol,

hypertension, asthma, and chronic obstructive pulmonary disease (COPD). He takes Metformin

for diabetes, Atorvastatin for cholesterol, and hydrocholorothiazide and amlodipine for

hypertension daily. He also regularly uses an inhaler to control his COPD.

       FCI Ashland, where Evans is held now, currently houses 1,108 inmates. Two active cases

among inmates have been reported. See https://www.bop.gov/coronavirus/ (last visited Aug. 18,

2020). On May 14, 2020, Evans submitted a request for compassionate release to the warden of

FCI Ashland, describing his medical conditions, which increase his chances of complications

should he contract COVID-19. The warden denied the request on May 20, 2020. Evans then filed

his motion for compassionate release with the Court on June 29, 2020.

       Evans says that his vulnerability to complications from COVID-19, coupled with the

difficulty of controlling the spread of the virus in a prison setting, amount to extraordinary and

compelling reasons for his release. He also asserts that since he was charged in this case, he has

been law abiding, having had no run ins with law enforcement during his two years of pretrial

release. Nor has he had any disciplinary violations in the two years he has been in BOP custody.

He also has taken eleven Adult Continuing Education programs, three of which were re-entry

programs, and is currently enrolled in a non-residential drug program.

       Evans also points out that the is a single father, who, before his incarceration, maintained

steady employment at Ford Motor Company and a detailing company. He spent most of his time




                                               -2-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                    PageID.799       Page 3 of 9



devoted to his three children and grandchildren. He says his only wish is to re-enter society,

capitalize on one of his multiple job offers, and resume his role in caring for his mother, children,

and grandchildren. If released, he intends to live with his mother in Ypsilanti, Michigan.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). However, prisoners may not seek judicial relief before they have sought

release under this statute from the prison warden and pursued his administrative appeals from any

denial or have waited 30 days after submitting his request. Id. at 833-34.

       Under section 3582(c)(1)(A)(i), the Court can order a reduction of a sentence, even to time

served, first, “after considering the factors set forth in section 3553(a) to the extent that they are

applicable,” second, if “extraordinary and compelling reasons warrant such a reduction,” and third,




                                                -3-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                    PageID.800       Page 4 of 9



the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is

found in U.S.S.G. § 1B1.13, which simply recites the statute. The commentary adds gloss, which

does not have the force of law.        United States v. Havis, 927 F.3d 382, 386 (6th Cir.),

reconsideration denied, 929 F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has

no independent legal force — it serves only to interpret the Guidelines’ text, not to replace or

modify it”).

       The government concedes that Evans has exhausted his administrative remedies, and also

agrees that his health conditions place him at an elevated risk of complications from COVID-19,

thereby satisfying that aspect of the statute. However, it offers several reasons for denying release.

It insists that compliance with the Sentencing Commission’s policy statement is mandatory, and

points to one line in section 1B1.13 that requires the prisoner to prove lack of dangerousness. But

that requirement is a condition of 3582(c)(1)(A)(ii). Evans has invoked 3582(c)(1)(A)(i), which

contains no such requirement.

       That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

3553(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

need … to protect the public from further crimes of the defendant”). And any sentence reduction

also must account for “the seriousness of the offense,” the need “to promote respect for the law,”

and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be

considered together with the prisoner’s personal circumstances to arrive at a conclusion that they

are sufficiently extraordinary and compelling to justify a sentence reduction.




                                                -4-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                  PageID.801      Page 5 of 9



       The sentence in this case was driven largely by the mandatory minimum prison term

required for individuals possessing a firearm during a drug trafficking crime, 18 U.S.C. §

924(c)(1)(A)(ii), together with the grave consequences of the defendant’s heroin dealings. The

Court determined at the time that the sentence was necessary to achieve the goals of sentencing

Congress identified in 18 U.S.C. § 3553(a). One of the goals — protection of the public — was

paramount in this case. Although one of Evans’s customers did die from a heroin overdose, the

Court noted that “[t]here [was] no proof, at least proof beyond a reasonable doubt, that the drugs

that Mr. Evans sold were the drugs that caused the victim’s death.” Sentencing Hrg Tr., ECF No.

19, PageID.91. The government nevertheless insists that Evans is a menace, arguing that “[f]or

years, Evans persistently inflicted that [] heightened danger presented by the combination of

firearms and drugs, even worse, heroin, on the community of Ypsilanti, the same community to

which he now seeks release.” Response, ECF No. 40, PageID.408. It emphasized that Evans

continued to sell drugs even after M.H. died in 2015. That fact was not lost on the Court at the

time of sentencing.

       The sentence in this case (as in every case), and therefore a sentence reduction, also must

promote respect for the law. 18 U.S.C. § 3553(a)(2)(A). Evans has served only 24 months of his

lengthy prison sentence. And although his statements now are replete with remorse, and his

conduct in prison over the last two years has been commendable, Evans has not offered a

convincing argument for why he would not return to his former illegal methods if his sentence

were reduced.

       Consideration of the factors in 18 U.S.C. § 3553(a) does not favor a sentence reduction.

       To establish extraordinary and compelling reasons for the relief he requests, Evans points

to the conditions of his physical health, arguing that he is vulnerable to complications if he were




                                               -5-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                   PageID.802       Page 6 of 9



to contract COVID-19. And he is understandably concerned about being infected with the

coronavirus. “The COVID-19 virus is highly infectious and can be transmitted easily from person

to person. COVID-19 fatality rates increase with age and underlying health conditions such as

cardiovascular disease, respiratory disease, diabetes, and immune compromise. If contracted,

COVID-19 can cause severe complications and death. Because there is no current vaccine, the

Centers for Disease Control and Prevention (“CDC”) recommends preventative measures to

decrease transmission such as physical distancing, mask wearing, and increasing focus on personal

hygiene such as additional hand washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020).

“The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation. It

presents a clear and present danger to free society for reasons that need no elaboration.” United

States of America v. Ortiz, No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       Evans has several of the risk factors for COVID-19 complications. It is widely recognized

and publicly acknowledged that persons who are diabetic or have lung disease face increased risk

of severe consequences from potential COVID-19 infection. United States v. Lassister, No. 17-

232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk factors include age (over 65); lung

disease; asthma; chronic kidney disease; serious heart disease; obesity; diabetes; liver disease; and




                                                -6-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                    PageID.803       Page 7 of 9



a compromised immune system.”) (citing Coronavirus Disease 2019 (COVID-19), People Who

Are At Risk for Severe Illness, Centers for Disease Control & Prevention (June 25, 2020),

https://bit.ly/2WBcB16).    The CDC specifically identified COPD as one of the underlying

conditions that increase one’s risk of severe illness from COVID-19. People with Certain Medical

Conditions, Centers for Disease Control & Prevention (Aug. 14, 2020), https://bit.ly/32UK6is. It

also identified “hypertension or high blood pressure” as a condition that “might” increase the risk

for severe illness from the virus. Ibid.

       Although FCI Ashland, where Evans is held has reported only two active cases of COVID-

19 among its inmates or staff, that fact alone does not compel the denial of Evans’s motion. See

United States v. Rahim, No. 16-20433, 2020 WL 2604857, at *3 (E.D. Mich. May 21, 2020) (“the

Court is not persuaded that a lack confirmed cases alone is a compelling reason not to grant relief

if a defendant otherwise qualifies.”) (citing United States v. Pomante, No. 19-20316, at *4 (E.D.

Mich. May 15, 2020) (“Until the BOP increases its testing capacity, a lack of confirmed cases has

very little bearing on the amount of actual cases in a federal prison.”). And despite FCI Ashland’s

low infection rate, the government conceded that the defendant demonstrated extraordinary and

compelling reasons for his release.

       Evans has demonstrated extraordinary and compelling reasons for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A)(i). But, as noted earlier, that statute requires the Court to consider

the factors in section 3553(a), which strongly militate against reducing Evans’s sentence at this

time. That is not to minimize the seriousness of the coronavirus pandemic or the alarming rapidity

of its spread within federal prisons. But the pandemic is a global phenomenon and some risk is

inherent no matter where Evans resides, either at home or in prison. He asserts that his risk would

be lower at home, but he has not put forth any convincing evidence to demonstrate that he is at an




                                                -7-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20                   PageID.804       Page 8 of 9



especially elevated risk of harm in the present situation of confinement. And Michigan has a

significant number of confirmed COVID-19 cases. Although the government has acknowledged

that the novel coronavirus can support a finding of “extraordinary and compelling reasons” for

medically vulnerable individuals, when the factors in section 3553(a) are “considered,” Evans has

not shown justification to reduce his sentence to time served.

       However, looking at Evans’s performance over the last two years in prison, he ought to be

given consideration by the BOP for placement in home confinement at the earliest appropriate date

under the CARES Act, 18 U.S.C. § 12003(b)(2). The Court has no authority to order that relief.

Section 12001(b)(2) is directed at the Attorney General. Under that section, “[d]esignation of an

inmate’s place of confinement, including placement in home confinement, rests within the absolute

discretion of the BOP.” United States v. McCloskey, No. 18-CR-260, 2020 WL 3078332, at *2

(S.D. Ga. June 9, 2020); see also United States v. Calderon, 901 F. App’x 730, 731 (11th Cir. Feb.

24, 2020) (explaining that under 34 U.S.C. § 60541(g)(1)(A), the Attorney General “may” release

eligible elderly offenders, and the district court was without jurisdiction to grant relief). And the

Court’s recommendation has no binding effect on the BOP. 18 U.S.C. § 3621(b). Nonetheless,

the Court recommends that the BOP give careful consideration to placing Evans in a community

setting as soon as circumstances permit.

                                                III.

       Evans has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.




                                                -8-
Case 2:17-cr-20605-DML-RSW ECF No. 43 filed 08/18/20            PageID.805      Page 9 of 9



      Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 36) is DENIED.


                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge

Dated: August 18, 2020




                                          -9-
